Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melton (US 5126091).
Melton taught that it was known to prepare a composite material comprising a polymer matrix and a sheet of fibers by providing a layer of fibers and inserting one or more pins in the layer of fibers. Subsequent to insertion of the pins into the layer of fibers, one contacted the layer of fibers with a resin for forming the polymeric resin matrix. After contacting the fibers with the resin, Melton expressed that one skilled in the art would have cured the resin to form the polymeric resin matrix. Subsequent to the curing operation, the pins are removed from the composite material to provide one or more holes extending through the composite material and extending from one outer surface of the composite material to the other outer surface therein. See column 1, line 56-column 2, line 20. The reference taught that fiber material was in the form of a glass cloth for example (column 4, lines 37-39), however other types of reinforcing fibers would have been suitable for the operation (column 2, lines 35-39), including carbon cloths, see column 5, lines 27-28. The reference taught that subsequent to disposing the dry fiber material in the mold and insertion of the needles through the fiber material, one impregnated the dry fiber material while in the mold by positive or vacuum pressure to inject the resin within the mold, see column 2, lines 44-46. The reference taught that epoxy resin would have been useful as the matrix material in the operation, see column 2, lines 40-43. Heat was used to cure the matrix material in the processing, see column 2, lines 47-52. The composite perforated material was useful in a vehicle, see column 3, line 66-column 4, line 6. The reference made it clear that the fiber material was left unbroken by the needles and remained intact in the finished composite assembly, see column 1, lines 38-44, column 2, lines 1-8, column 3, lines 34-49 and column 4, lines 40-43. 
With regard to claim 2, the reference clearly taught the use of glass or carbon fibers in the operation. Regarding claims 5 and 6, the reference taught the use of epoxy resin with a hardener (curing agent) as suggested by the Ciba Geigy  MY720/HY906/DY062 (a known tetrafunctional epoxy resin (MY720) with an anhydride hardening agent (HY906) and an accelerator (DY062) where the hardener was clearly a curing agent). Regarding claim 7 the curing in accordance with the reference was with heat. Regarding claim 8 and 9, the contacting as well as the curing operation was performed in a mold where the resin was introduced into the mold by means of positive pressure and/or vacuum (the introduction of the resin via resin transfer molding (introducing the resin into the plies while in a mold) was a vacuum assisted operation when vacuum was used in said operation). Regarding claims 10-14, the reference did not break the filaments therein in the processing which is what appears to happen with waterjet cut or drilled holes in the composite. As the reference performs the identical steps claimed without breaking the fibers within the assembly and produced the resulting perforated composite sheet without drilling or waterjet cutting, it is intrinsic that the finished assembly have the same properties as that claimed when compared to perforated composite assemblies formed with breaking of the fibers. It should be understood that the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons, the rejection of the claims under such situations under 102 and 103 is eminently fair and acceptable, see In re Brown, 173 USPQ 685, 688. With regard to claim 15, the perforated composite sheet was capable of having a fastener disposed in the hole and joined to another structure and applicant is advised that this claim appears to be the intended use of the composite and not part of the “method of preparing a composite” as claimed in claim 1, With regard to claim 16, again this is the intended use of the formed composite and it is not seen how its intended use changes the manufacture operation. Regardless, it should be noted that Melton taught the use of the same in a vehicle as noted above. Regarding claim 17, a composite was made from all of the steps of claim 1 in Melton and thus the reference taught the same composite article. Regarding claim 18, the reference taught a polymeric matrix with a layer of fibers in the matrix with one or more holes in the composite extending through the same where the layer of fibers are free from broken fibers as discussed (and no cracks or delaminations emanate from the holes therein). Regarding claims 19 and 20, the matric was disclosed as an epoxy resin therein. Regarding claim 21, the reference taught that the fibers were carbon fibers. Regarding claim 22, as noted above the composite was useful as part of a boat or airplane as expressed by Melton.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton (US 5126091).
The reference to Melton is discussed in detail above in paragraph 3. It should be noted that the reference expressly stated that epoxy resin was used in the operation. As was well known at the time the invention was made epoxy resin was a two part resin system one part being the epoxy polymer and the other part being the hardener (or curing agent) and the use of a curing agent to assist in the hardening of an epoxy resin is well understood by those skilled in the art. Additionally, as noted above, the reference to Melton formed the holes in the composite without breaking the fibers of the fiber layer which included glass and carbon cloths. As such and given that the processing performed was identical to that claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a perforated composite panel without breaking the fibers of the composite material in order to attain a higher compressive strength, fatigue life and tensile strength than a perforated panel formed using techniques which disrupted and broke the fibers of the reinforcement of the composite panel when making the perforated panel in accordance with the techniques of Melton. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton (US 5126091) in view of Bales et al (US 5268055).
Melton is discussed above in detail in paragraph 3 and applicant is referred to the same for a complete discussion of the reference. The reference did express that cloths of glass or carbon fibers would have been used in the operation but failed to express that these were plain weave, twill, satin or 8 harness weave. Additionally, there is no indication that multiple layers of the fiber clothes would have been used in making the perforated composite assembly. However, in the manufacture of a composite which was perforated with through holes, it was well understood that layers of material would have been formed from woven reinforcements which included plain weave, satin weave as well as 8-harness weaves as described by Bales, see column 5, lines 41-45. Additionally, the reference to Bales suggested that multiple layers of prepreg (resin impregnated fiber reinforced layers) would have been used to make the perforated composite as the number of prepreg layers 5 was suggestive of greater than or equal to four layers as depicted (see Figure 3 where five prepreg plies 5 are employed to make the composite structure). Depending upon the requisite required strength and reinforcing capacities requires in the composite plate bearing holes therein, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use four or more reinforcing plies in the composite and to employ satin and plain weaves for the reinforcing layers therein as suggested would have been useful in perforated composite panels by Bales et al in the process of making the same in accordance with the processing of Melton. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton (US 5126091) in view of Polewarczyk et al (US 2014/0197569).
Melton is discussed in detail above in paragraph 3 and applicant is referred to the same for a complete discussion of the reference. It should be noted that claim 15 appears to be an intended use claim and doesn’t materially further limit the process of making the composite assembly having the holes therein (as the holes would have been capable of receiving a fastener therein for securing the composite to a structure). To further illustrate that it was known to use a hole formed in a composite panel to attach the composite to another structure, the reference to Polewarczyk et al is cited. Polewarczyk et al taught that the hole formed in the panel of composite material with the tool 40 was to be used to secure the composite panel to a frame member of a vehicle with a fastener (rivet), see paragraph [0017]. Clearly, it was known at the time the invention was made to use a hole in a composite panel for insertion of a fastener therein in order to secure the panel to a structure as taught by Polewarczyk et al as an additional processing step to be performed after the panel is made in accordance with the teachings of Melton. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the claim recites that it “further comprising joining the composite to another structure via mechanical fastening using the holes” and depends upon claim 1 which recites in the preamble a “method of preparing a composite comprising a polymer matrix and one or more sheets of fibers”, the method comprising”. How does a further step of joining the composite to a structure with mechanical fastening using the hole formed therein further limit the “preparing a composite”? Essentially, all that is required of claim 15 is the capability of fastening the composite to a structure with the through hole which would seem to only require the capability of such fastening with the hole of the formed composite. 
In claim 16, the claim says the composite is used as part of various articles, but how does its use further limit its manufacturing steps? Perhaps by the size of the composite article manufactured if anything at all. Clarification is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746